Griffin Smith, Chief Justice. The Chancellor found that usury was involved when G. C. Ring and Lester Stewart, doing business as Ring & Stewart Motor Co., sold a used automobile to Frances Higgins. She received $140 as credit for an old car she had purchased for the same amount. A check for $160 was given to increase the down payment to $300, leaving $855 to be paid in fifteen monthly installments of $57. No interest is indicated and the contract (executed on a Murdock form) recites a “total time price” of $1,155. Ring testified that he prepared the conditional sales contract the morning of October 2, 1951, and delivered it in duplicate to Mrs. Higgins at her home where the original and a copy were immediately executed and returned to Mm, the purchaser retaining the second sheet. Mrs. Higgins admitted that the signature was hers, but denied signing the contract October 2d. It was her recollection that the documents were signed not earlier than Oct. 6 and not later than the 19th. But Ring testified that he sold the paper to Murdock Oct. 2d, and that company’s records and other evidence appear to sustain this contention. Immediately preceding Mrs. Higgins’ signature there is a single line of clear type with substantial spacing above and below to separate it from what is sometimes referred to as “confusing small print”. It reads: “Executed in duplicate, one copy of which was delivered to and retained by purchaser, THIS 2d DAT of Oct., 1951”. The words “this” and “day” were in blackface all-capital letters. Likewise “TOTAL TIME PRICE”, was in blackface, all-caps., followed by $1,155. Appellee relies upon Schuck v. Murdock Acceptance Corporation, 220 Ark. 56, 247 S. W. 2d 1, while appellant contends that its contract comes within the scope of Hare v. General Contract Corporation, 220 Ark. 601, 249 S. W. 2d 973. The appeal is controlled by Crisco v. Murdock Acceptance Corporation, ante, p. 127, 258 S. W. 2d 551. Reversed,